 



EXHIBIT 10.28
MODIFICATION AGREEMENT

              DATE:       February 26, 2007
 
           
PARTIES:
  Borrower       MOBILITY ELECTRONICS, INC., a Delaware
corporation
 
           
 
  Lender:       JPMORGAN CHASE BANK, N.A.,

RECITALS
     A. The Lender has extended to Borrower credit facilities (“Loan”) in the
maximum aggregate principal amount of $10,000,000.00 pursuant to the Credit
Agreement dated July 27, 2006 (“Credit Agreement”) between the Borrower and the
Lender, and evidenced by the Note dated July 27, 2006 (“Note”). The aggregate
unpaid principal of the Loan as of the date hereof is $0. All undefined
capitalized terms used herein shall have the meaning given them in the Credit
Agreement.
     B. The Loan is secured by the Security Documents.
     C. Continuing Guarantees of even date with the Note guaranteeing repayment
of the Loan (together, the “Guarantee Agreements”) were executed and delivered
for the benefit of the Lender by iGo Direct Corporation, a Delaware corporation,
Mobility California, Inc., a Delaware corporation, Mobility Idaho, Inc., a
Delaware corporation, and Mobility Texas, Inc., a Texas corporation
(collectively, the “Guarantors”).
     D. Borrower has requested that the Lender modify the Credit Documents as
provided herein. The Lender is willing to so modify the Credit Documents,
subject to the terms and conditions herein.
AGREEMENT
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and Lender agree as follows:

SECTION 1.   ACCURACY OF RECITALS.

     Borrower acknowledges the accuracy of the Recitals.

SECTION 2.   MODIFICATION OF CREDIT DOCUMENTS.

     2.1 That Pledge and Security Agreement dated as of July 27, 2006 (the
“Security Agreement”) between Borrower and Lender is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



     (a) The following definitions in Section 2.1 of the Security Agreement are
hereby amended to read as follows:
     “Collateral” means, other than the Assets set forth on Exhibit “C” attached
hereto, all Accounts, Chattel Paper, Documents, Equipment, Farm Products,
Fixtures, General Intangibles excluding Assigned Patents (as herein defined),
Instruments, Inventory, Investment Property, Pledged Deposits, and Other
Collateral, wherever located, in which the Debtor now has or hereafter acquires
any right or interest, and the proceeds (including Stock Rights), insurance
proceeds and products thereof, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto.
     “General Intangibles” shall have the meaning set forth in Article 9 of the
Arizona UCC, excluding the Assigned Patents.
     “Other Collateral” means any property of the Debtor, other than real estate
and the Assigned Patents, not included within the defined terms Accounts,
Chattel Paper, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Instruments, Inventory, Investment Property, and Pledged Deposits,
including, without limitation, all cash on hand, letter-of-credit rights,
letters of credit, Stock Rights and Deposit Accounts or other deposits (general
or special, time or demand, provisional or final) with any bank or other
financial institution, it being intended that the Collateral include all
property of the Debtor other than real estate and the Assigned Patents.
     (b) Section 2.1 of the Security Agreement is hereby amended by the addition
of the following definition:
     “Assigned Patents” means those patents listed on Exhibit “B” attached
hereto.

SECTION 3.   RATIFICATION OF CREDIT DOCUMENTS AND COLLATERAL.

     The Credit Documents are ratified and affirmed by Borrower and shall remain
in full force and effect as modified herein. Any property or rights to or
interests in property granted as security in the Credit Documents shall remain
as security for the Loan and the obligations of Borrower in the Credit
Documents.

SECTION 4.   BORROWER REPRESENTATIONS AND WARRANTIES.

     Borrower represents and warrants to the Lender:
     4.1 No default or event of default under any of the Credit Documents as
modified herein, nor any event, that, with the giving of notice or the passage
of time or both, would be a default or an event of default under the Credit
Documents as modified herein has occurred and is continuing.

-2-



--------------------------------------------------------------------------------



 



     4.2 There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to the
Lender in connection with the Loan from the most recent financial statement
received by the Lender.
     4.3 Each and all representations and warranties of Borrower in the Credit
Documents are accurate on the date hereof.
     4.4 Borrower has no claims, counterclaims, defenses, or set-offs with
respect to the Loan or the Credit Documents as modified herein.
     4.5 The Credit Documents as modified herein are the legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms, subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally.
     4.6 Borrower is validly existing under the laws of the State of its
formation or organization and has the requisite power and authority to execute
and deliver this Agreement and to perform the Credit Documents as modified
herein. The execution and delivery of this Agreement and the performance of the
Credit Documents as modified herein have been duly authorized by all requisite
action by or on behalf of Borrower. This Agreement has been duly executed and
delivered on behalf of Borrower.

SECTION 5.   BORROWER COVENANTS.

     Borrower covenants with the Lender:
     5.1 Borrower shall execute, deliver, and provide to the Lender such
additional agreements, documents, and instruments as reasonably required by the
Lender to effectuate the intent of this Agreement.
     5.2 Borrower fully, finally, and absolutely and forever releases and
discharges the Lender and its present and former directors, shareholders,
officers, employees, agents, representatives, successors and assigns, and their
separate and respective heirs, personal representatives, successors and assigns,
from any and all actions, causes of action, claims, debts, damages, demands,
liabilities, obligations, and suits, of whatever kind or nature, in law or
equity of Borrower, whether now known or unknown to Borrower, and whether
contingent or matured, (i) in respect of the Loan, the Credit Documents, or the
actions or omissions of the Lender in respect of the Loan or the Credit
Documents and (ii) arising from events occurring prior to the date of this
Agreement.

-3-



--------------------------------------------------------------------------------



 



SECTION 6.   CONDITIONS PRECEDENT.

     The agreements of the Lender and the modifications contained herein shall
not be binding upon the Lender until the Lender has received, at Borrower’s
expense, all of the following, all of which shall be in form and content
satisfactory to the Lender and shall be subject to approval by the Lender:
     6.1 An original of this Agreement fully executed by the Borrower and the
Guarantors;
     6.2 Such other documents as the Lender may reasonably request;
     6.3 Such resolutions or authorizations and such other documents as the
Lender may require relating to the existence and good standing of the Borrower,
and the authority of any person executing this Agreement or other documents on
behalf of the Borrower; and
     6.4 Payment of all the internal and external costs and expenses incurred by
the Lender in connection with this Agreement (including, without limitation,
inside and outside attorneys, appraisal, appraisal review, processing, title,
filing, and recording costs, expenses, and fees).

SECTION 7.   INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR
WAIVER.

     The Credit Documents as modified herein contain the complete understanding
and agreement of Borrower and the Lender in respect of the Loan and supersede
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations. No provision of the Credit Documents as modified herein may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the parties thereto.

SECTION 8.   BINDING EFFECT.

     The Credit Documents as modified herein shall be binding upon and shall
inure to the benefit of Borrower and the Lender and their successors and assigns
and the executors, legal administrators, personal representatives, heirs,
devisees, and beneficiaries of Borrower, provided, however, Borrower may not
assign any of its right or delegate any of its obligation under the Credit
Documents and any purported assignment or delegation shall be void.

SECTION 9.   CHOICE OF LAW.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona, without giving effect to conflicts of law
principles

-4-



--------------------------------------------------------------------------------



 



SECTION 10.   COUNTERPART EXECUTION.

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.
     DATED as of the date first above stated.

          MOBILITY ELECTRONICS, INC., a Delaware
corporation
      By:   /s/ Joan W. Brubacher       Name:   Joan W. Brubacher      Title:  
EVP & CFO     

          JPMORGAN CHASE BANK, N.A.
      By:   /s/ Robert L. Cummings       Name:   Robert L. Cummings     
Title:   Senior Vice President   

LENDER

 



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT OF GUARANTORS
     With respect to the Modification Agreement, dated February 26, 2007
(“Agreement”), between MOBILITY ELECTRONICS, INC., a Delaware corporation,
(“Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking association
(“Lender”), the undersigned (individually and, if more than one, collectively
“Guarantor”) agrees for the benefit of Lender as follows:
     1. Guarantor acknowledges (i) receiving a copy of and reading the
Agreement, (ii) the accuracy of the Recitals in the Agreement, and (iii) the
effectiveness of (A) the Guarantee Agreements as modified herein, and (B) any
other agreements, documents, or instruments securing or otherwise relating to
such guarantees, as modified herein. The Guarantee Agreements and such other
agreements, documents, and instruments, as modified herein, are referred to
individually and collectively as the “Guarantor Documents.”
     2. Guarantor consents to the modification of the Credit Documents and all
other matters in the Agreement.
     3. Guarantor fully, finally, and forever releases and discharges Lender and
its successors, assigns, directors, officers, employees, agents, and
representatives from any and all actions, causes of action, claims, debts,
demands, liabilities, obligations, and suits of whatever kind or nature, in law
or equity, that Guarantor has or in the future may have, whether known or
unknown, (i) in respect of the Loan, the Credit Documents, the Guarantor
Documents, or the actions or omissions of the Lender in respect of the Loan, the
Credit Documents, or the Guarantor Documents and (ii) arising from events
occurring prior to the date hereof.
     4. Guarantor agrees that all references, if any, to the Note, the Credit
Agreement, the Security Documents, and the Credit Documents in the Guarantor
Documents shall be deemed to refer to such agreements, documents, and
instruments as modified by the Agreement.
     5. Guarantor reaffirms the Guarantor Documents and agrees that the
Guarantor Documents continue in full force and effect and remain unchanged,
except as specifically modified by this Consent and Agreement of Guarantors. Any
property or rights to or interests in property granted as security in the
Guarantor Documents shall remain as security for the Guarantee Agreements and
the obligations of Guarantor in such guarantees.
     6. Guarantor agrees that the Credit Documents, as modified by the
Agreement, and the Guarantor Documents, as modified by this Consent and
Agreement of Guarantors, are the legal, valid, and binding obligations of
Borrower and the undersigned, respectively, enforceable in accordance with their
terms against Borrower and the undersigned, respectively.
     7. Guarantor agrees that Guarantor has no claims, counterclaims, defenses,
or offsets with respect to the enforcement against Guarantor of the Guarantor
Documents.

 



--------------------------------------------------------------------------------



 



     8. Guarantor represents and warrants that there has been no material
adverse change in the financial condition of any Guarantor from the most recent
financial statement received by the Lender.
     9. Guarantor agrees that this Consent and Agreement of Guarantors may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same document. Signature
and acknowledgement pages may be detached from the counterparts and attached to
a single copy of this Consent and Agreement of Guarantors to physically form one
document.
     DATED as of the date of the Agreement.

          IGO DIRECT CORPORATION, a Delaware
corporation
      By:   /s/ Joan W. Brubacher       Name:   Joan W. Brubacher      Title:  
VP & CFO     

          MOBILITY CALIFORNIA, INC., a Delaware
corporation
      By:   /s/ Joan W. Brubacher       Name:   Joan W. Brubacher      Title:  
VP & CFO     

          MOBILITY IDAHO, INC., a Delaware corporation
      By:   /s/ Joan W. Brubacher       Name:   Joan W. Brubacher      Title:  
VP & CFO     

          MOBILITY TEXAS, INC., a Texas corporation
      By:   /s/ Joan W. Brubacher       Name:   Joan W. Brubacher      Title:  
VP & CFO     

GUARANTORS

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “B”
ASSIGNED PATENTS

              Patent or             Application No.   Country   Filing Date  
Title of Patent and First Named Inventor
5,838,539
  US   11/8/95   Docking Module for Portable Computer
 
           
 
          Jeffrey Doss  
5,781,747
  US   11/14/95   Method and Apparatus for Extending the Signal Path of a
Peripheral Component Interconnect Bus to a Remote Location (MAGMA)
 
           
 
          Paul Smith  
5,696,667
  US   4/15/96   Backplane for high Speed Data processing System
 
           
 
          Andrew R. Berding  
AU9724588
  AU   04/11/1997   Backplane for high Speed Data processing System
 
           
 
          Andrew R. Berding  
5,941,965
  US   7/12/96   Universal Docking Station
 
           
 
          John A. Moroz  
6,205,201
  US   6/16/97   Telephone Line Testing Device
 
           
 
          Paul R. Prince  
5,930,119
  US   2/26/98   Backplane Having Reduced LC Product
 
           
 
          Andrew R. Berding  
IL138053
  IL   02/24/1999   Backplane having reduced LC product
 
           
 
          Andrew R. Berding  
KR2000709524
  KR   02/24/1999   Backplane having reduced LC product
 
           
 
          Andrew R. Berding  
JP2000534033
  JP   02/24/1999   Backplane having reduced LC product
 
           
 
          Andrew R. Berding  
6,093,039
  US   8/6/98   Docking Device for a Portable Computer
 
           
 
          Charles Lord  
6,256,691
  US   1/11/00   Universal Docking Station (Moroz #2)  
Pending Applications
             
09/706,147
  US   11/2/00   Telephone Handset Switching Method and Apparatus  
11/472,025
  US   6/22/06   High Speed PCIe Connector Having
Differential Pair Pin Assignments  
PCT/US97/06113
  WO   04/11/1997   Backplane for high speed data processing system  
 
          Andrew R. Berding

 



--------------------------------------------------------------------------------



 



              Patent or             Application No.   Country   Filing Date  
Title of Patent and First Named Inventor  
EP97920374
  EP   04/11/1997   Backplane for high Speed Data processing System
 
           
 
          Andrew R. Berding  
60/017,725
  US   05/16/1996   Universal docking station
 
           
 
          John A. Moroz  
09/217,110
  US   12/21/1998   Universal docking station
 
           
 
          John A. Moroz  
09/877,562
  US   06/08/2001   Universal docking station
 
           
 
          John A. Moroz  
09/060,548
  US   04/15/1998   Telephone line testing device and equipment protector  
PCT/US98/12451
  WO   06/15/1998   Telephone line testing device and equipment protector
 
           
 
          Richard Paul Prince  
PCT/US99/03953
  WO   02/24/1999   Backplane having reduced LC product
 
           
 
          Andrew R. Berding  
CA2322151
  CA   02/24/1999   Backplane having reduced LC product
 
           
 
          Andrew R. Berding  
AU19990033097
  AU   02/24/1999   Backplane having reduced LC product
 
           
 
          Andrew R. Berding  
EP19990936158
  EP   02/24/1999   Backplane having reduced LC product
 
           
 
          Andrew R. Berding

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
ASSETS
ALL ASSETS OF BORROWER’S HANDHELD CRADLE BUSINESS AS ATTACHED
HERETO AS SCHEDULE 1.
ALL ASSETS OF BORROWER’S EXPANSION AND DOCKING BUSINESS AS
ATTACHED HERETO AS SCHEDULE 2.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
HANDHELD CRADLE ASSETS

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
EXPANSION AND DOCKING ASSETS

 